SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

Exhibit 10.6

PRODUCED AND FLOWBACK WATER

GATHERING AND DISPOSAL AGREEMENT

BY AND AMONG

OASIS PETROLEUM NORTH AMERICA LLC,

OASIS MIDSTREAM SERVICES LLC,

AND

OASIS MIDSTREAM PARTNERS LP

DATED AS OF

SEPTEMBER 25, 2017

BEARTOOTH AREA



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

EITHER REQUESTED OR GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE

COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH
BRACKETS AND THREE ASTERISKS [***]

 

TABLE OF CONTENTS

 

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   PRODUCER COMMITMENTS    6

Section 2.1

   Producer’s Dedication    6

Section 2.2

   Conflicting Dedications    7

Section 2.3

   Producer’s Reservations    7

Section 2.4

   Covenant Running with the Land    7

Section 2.5

   Priority of Dedicated Saltwater    8

ARTICLE 3

   SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS    8

Section 3.1

   Gatherer Service Commitment    8

Section 3.2

   Exchange and Review of Information    9

Section 3.3

   CDP Connections    9

Section 3.4

   Right of Way and Access    12

Section 3.5

   Cooperation    13

Section 3.6

   Allocation of Gatherer Obligations    13

ARTICLE 4

   TERM    14

Section 4.1

   Term    14

Section 4.2

   Post-Termination    14

Section 4.3

   Survival    14

ARTICLE 5

   FEES AND CONSIDERATION    14

Section 5.1

   Fees    14

ARTICLE 6

   CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES    14

Section 6.1

   Operational Control of Gatherer’s Facilities    14

Section 6.2

   Maintenance    14

Section 6.3

   Capacity Allocations on the Disposal System    15

Section 6.4

   Trucking    15

Section 6.5

   Temporary Releases    16

ARTICLE 7

   PRESSURES; PRODUCER’S FACILITIES; ELECTRICITY    16

Section 7.1

   Pressures at Receipt Points    16

Section 7.2

   Producer Facilities    17

Section 7.3

   Electrical Facilities    17

ARTICLE 8

   QUALITY    17

Section 8.1

   Receipt Point Saltwater Quality Specifications    17

Section 8.2

   Non-Spec Saltwater    18

ARTICLE 9

   MEASUREMENT EQUIPMENT AND PROCEDURES    18

Section 9.1

   Measurement Facilities    18

Section 9.2

   Notice of Measurement Facilities Inspection and Calibration    18

Section 9.3

   Measurement Accuracy Verification    19

 

i



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Section 9.4

   Special Tests    19

Section 9.5

   Metered Flow Rates in Error    19

Section 9.6

   Record Retention    20

Section 9.7

   Measurement of Saltwater Collected by Truck    20

Section 9.8

   Summary Measurement Reports    20

ARTICLE 10

   NOTICES    20

Section 10.1

   Notices    20

ARTICLE 11

   INVOICES AND PAYMENTS    21

Section 11.1

   Statements and Invoices    21

Section 11.2

   Right to Suspend on Failure to Pay    21

Section 11.3

   Audit Rights    22

Section 11.4

   Payment Disputes    22

Section 11.5

   Interest on Late Payments    22

Section 11.6

   Excused Performance    22

ARTICLE 12

   FORCE MAJEURE    22

Section 12.1

   Suspension of Obligations    22

Section 12.2

   Definition of Force Majeure    23

Section 12.3

   Settlement of Strikes and Lockouts    23

Section 12.4

   Payments for Services Performed    23

ARTICLE 13

   INDEMNIFICATION    23

Section 13.1

   Gatherer    23

Section 13.2

   Producer    23

ARTICLE 14

   CUSTODY AND TITLE    24

Section 14.1

   Custody    24

Section 14.2

   Producer Warranty    24

Section 14.3

   Title    24

ARTICLE 15

   TAXES    24

Section 15.1

   Taxes    24

ARTICLE 16

   MISCELLANEOUS    25

Section 16.1

   Rights    25

Section 16.2

   Applicable Laws    25

Section 16.3

   Governing Law; Jurisdiction; Waiver of Jury Trial    25

Section 16.4

   Successors and Assigns    25

Section 16.5

   Severability    26

Section 16.6

   Confidentiality    26

Section 16.7

   Entire Agreement, Amendments and Waiver    28

Section 16.8

   Limitation of Liability    28

Section 16.9

   Headings    28

Section 16.10

   Rights and Remedies    28

Section 16.11

   No Partnership    28

 

ii



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Section 16.12

   Rules of Construction    28

Section 16.13

   No Third Party Beneficiaries    29

Section 16.14

   Further Assurances    29

Section 16.15

   Counterpart Execution    29

Section 16.16

   Memorandum of Agreement    29

EXHIBITS

 

Exhibit A

  

Dedicated Acreage

Exhibit B

  

Gathering System

Exhibit C

  

Form of Right of Way Agreement

Exhibit D

  

Form of Memorandum of Agreement

Exhibit E

  

Form of Monthly Statement

Exhibit F

  

Excluded Wells

Exhibit G

  

Fees

Exhibit H

  

Gatherer Provisions

 

iii



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

PRODUCED AND FLOWBACK WATER

GATHERING AND DISPOSAL AGREEMENT

This Produced and Flowback Water Gathering and Disposal Agreement (this
“Agreement”), dated as of September 25, 2017 (the “Effective Date”), is by and
among OASIS PETROLEUM NORTH AMERICA LLC, a Delaware limited liability company
(“Producer”), OASIS MIDSTREAM SERVICES LLC, a Delaware limited liability company
(“OMS”), and OASIS MIDSTREAM PARTNERS LP, a Delaware limited partnership (“MLP”,
and collectively with OMS, “Gatherer”). Producer and Gatherer may be referred to
herein individually as a “Party” or collectively as the “Parties”.

RECITALS

A.    Producer owns Interests and intends to produce Produced Water and Flowback
Water from Wells on the Dedicated Acreage.

B.    Gatherer owns the Gathering System, which gathers Produced Water and
Flowback Water from certain Wells of Producer. Gatherer anticipates the
expansion of the Gathering System to connect additional Wells of Producer.

C.    Producer desires to contract with Gatherer to provide the Services on the
Gathering System with respect to Dedicated Saltwater, including disposal of such
Dedicated Saltwater, and Gatherer desires to provide the Services to Producer,
in each case in accordance with the terms and conditions of this Agreement.

D.    Producer has agreed (i) to dedicate and commit to deliver Dedicated
Saltwater to Gatherer under this Agreement and (ii) to perform certain other
obligations under this Agreement, in each case in accordance with the terms and
conditions of this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:

Affiliate. Any Person that, directly or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with
another Person. Affiliated shall have the correlative meaning. Notwithstanding
the foregoing, for purposes of this Agreement, Gatherer and its subsidiaries
shall not be Affiliates of Producer and its other subsidiaries, and Producer and
its other subsidiaries shall not be Affiliates of Gatherer and its other
subsidiaries.

Agreed Formation. The Bakken/Three Forks formation and any other formation which
the Parties agree after the Effective Date will be subject to the dedication
hereunder.

Agreement. As defined in the preamble hereof.

 

1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Applicable Law. Any law (including any Environmental Law), rule, regulation,
ordinance, code, order, writ, judgment, decree or rule of common law or any
judicial or administrative interpretation thereof or other legal or regulatory
determination by a Governmental Authority of competent jurisdiction.

Barrel. 42 Gallons at 60 degrees Fahrenheit and zero gauge pressure.

Business Day. Any calendar Day on which commercial banks in Houston, Texas are
open for business.

CDP. A central delivery point at which Producer aggregates volumes of Saltwater
produced from one or more Wells that is or is required to be connected to the
Gathering System in accordance with this Agreement, including the Required
Connection CDPs.

Completion Deadline. As defined in Section 3.3(f).

Confidential Information. As defined in Section 16.6(a).

Conflicting Dedication. Any gathering or disposal agreement or other commitment
or arrangement that would require Dedicated Saltwater to be gathered on any
gathering system other than the Gathering System or disposed of other than into
the Disposal Wells.

Connection Notice. As defined in Section 3.3(b).

Contract Year. Each of (a) the period from the Effective Date through
December 31, 2017, (b) the period from January 1, 2018 through December 31, 2018
and (c) each period of 12 consecutive Months thereafter.

Control. Possessing the power to direct or cause the direction of the management
and policies of a Person, whether through ownership, by contract or otherwise.
Notwithstanding the foregoing, any Person shall be deemed to control any
specified Person if such Person owns 50% or more of the voting securities of the
specified Person, or if the specified Person owns 50% or more of the voting
securities of such Person, or if 50% or more of the voting securities of the
specified Person and such Person are under common control. Controlled or
Controls shall have correlative meanings.

Day. A period commencing at 12:00 a.m., Central Standard Time, on a calendar day
and ending at 12:00 a.m., Central Standard Time, on the next succeeding calendar
day. Daily shall have the correlative meaning.

Dedicated Acreage. The area identified on Exhibit A.

Dedicated Properties. All Interests now owned or hereafter acquired by Producer
and located wholly within the Dedicated Acreage.

Dedicated Saltwater. All Saltwater produced on or after the Effective Date
(except for the Saltwater produced from the Excluded Wells) that Producer has
the right to control and deliver for gathering and that is attributable to any
Dedicated Property and is produced through a Well from an Agreed Formation.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

DevCos. Beartooth DevCo LLC, a Delaware limited liability company, and any other
Affiliate of OMS or MLP that directly owns assets utilized in the performance of
the Services.

Disposal Fee. As defined on Exhibit G.

Disposal System. Collectively, the Gathering System and the Disposal Wells.

Disposal Well. Each disposal well connected to the Gathering System owned by
Gatherer and/or used by Gatherer (in each case, through one or more DevCos) for
the disposal of Dedicated Saltwater.

DSU. With respect to each Well or planned Well, the actual spacing unit for such
Well determined by the North Dakota Industrial Commission or the Montana
Department of Natural Resources (as applicable) or, if no such determination has
been made at the relevant time, an area of 1280 acres around such Well or
planned Well within which the well bore for such Well is or is expected to be
open.

Easement Notice. As defined in Section 3.4(b).

Effective Date. As defined in the preamble of this Agreement.

Environmental Laws. All Applicable Laws pertaining to the presence or release of
environmental contaminants (including any Hazardous Materials), or relating to
natural resources (including any protected species) or the environment
(including the air, water, surface or subsurface of the ground) as same are in
effect at any time and including the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended by Superfund Amendments
and Reauthorization Act (“SARA”), 42 U.S.C. §§ 9601 et seq.; Resource
Conservation and Recovery Act (“RCRA”), as amended by the Solid Waste Disposal
Act (“SWDA”), 42 U.S.C. §§6901 et seq.; Federal Water Pollution Control Act
(“FWPCA”), as amended by the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq.;
Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; Clean Air Act (“CAA”), 42
U.S.C., §§ 7401 et seq.; and Toxic Substances Control Act (“TSCA”), 15 U.S.C.,
§§ 2601 et seq., as each are amended from time to time, and any similar state or
local enactments by Governmental Authorities.

Excluded Water. Any water other than Produced Water or Flowback Water that is
generated from Producer’s operations or that collects at or near the Well Pads.

Excluded Wells. The Wells listed on Exhibit F.

Fees. As defined in Section 5.1.

Firm Capacity Saltwater. Saltwater that is accorded the highest priority on the
Disposal System with respect to all capacity allocations, interruptions or
curtailments.

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Flowback Water. Water produced from a Well through clean-out equipment, and not
through production equipment. The Parties shall monitor the identification of
Flowback Water and review the methodology regarding identifying Flowback Water
from time to time.

Force Majeure. As defined in Section 12.2.

Gallon. One U.S. gallon, which is equal to 231 cubic inches.

Gatherer. As defined in the preamble of this Agreement.

Gathering Fee. As defined on Exhibit G.

Gathering System. The gathering system described on Exhibit B, together with any
additional System Segments constructed after the Effective Date, as such
gathering system is expanded after the Effective Date, including, in each case,
to the extent now in existence or constructed or installed in the future,
Saltwater gathering pipelines, Receipt Point facilities, Measurement Facilities,
rights of way, fee parcels, surface rights and permits, and all appurtenant
facilities.

Governmental Authority. Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

Hazardous Materials. Collectively, (a) materials defined as “hazardous
substances” in CERCLA, or any successor statute, unless such term has been given
broader meaning by Applicable Law with respect to the Services or the Parties
(including Governmental Authorities establishing common law liability), in which
case such broader meaning shall apply; (b) materials defined as “hazardous
wastes” in RCRA, or any successor statute, unless such term has been given
broader meaning by Applicable Law with respect to the Services or the Parties
(including Governmental Authorities establishing common law liability), in which
case such broader meaning shall apply; (c) petroleum or petroleum product;
(d) any polychlorinated biphenyl and (e) any pollutant or contaminant or
hazardous, dangerous or toxic chemical, material, waste or substance, including
naturally occurring radioactive material, regulated under or within the meaning
of any applicable Environmental Law.

Interests. Oil and gas leasehold interests and oil and gas mineral fee
interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

Interruptible Saltwater. Saltwater that is accorded a lower priority on the
Disposal System with respect to capacity allocations, interruptions or
curtailments as compared to Firm Capacity Saltwater.

Maintenance. As defined in Section 6.2.

Maximum DSU Volume. [***] Barrels per Day.

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Measurement Facilities. Facilities or equipment used to measure the volume of
Saltwater, which may include meters, isolation valves, recording devices,
communication equipment, buildings and barriers.

MLP. As defined in the preamble of this Agreement.

Month. A period commencing at 12:00 a.m., Central Standard Time, on the first
Day of a calendar month and extending until 12:00 a.m., Central Standard Time,
on the first Day of the next succeeding calendar month. Monthly shall have the
correlative meaning.

New Well. Any Well spud after the Effective Date.

OMS. As defined in the preamble of this Agreement.

Parties. As defined in the preamble of this Agreement.

Party. As defined in the preamble of this Agreement.

Permit. Any permit, license (including seismic or geophysical licenses, where
applicable), certification, concession, approval, consent, ratification, waiver,
authorization, clearance, confirmation, exemption, franchise, designation,
variance, qualification or accreditation issued, granted, given or otherwise
made available by or under any Governmental Authority or pursuant to any
Applicable Law.

Person. An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

Planned CDP. As defined in Section 3.3(b).

Produced Water. Water produced from a Well through production equipment.

Producer. As defined in the preamble of this Agreement.

Reasonable and Prudent Operator. A Person using reasonable efforts to perform
its obligations under this Agreement exercising the degree of skill, diligence,
prudence and foresight that would reasonably and ordinarily be expected from a
skilled and experienced operator complying with all Applicable Laws and engaged
in the same type of undertaking under the same or similar circumstances.

Receipt Point. In the case of Saltwater received by Gatherer into the Gathering
System, the inlet valve at the Measurement Facilities located at or nearby a
CDP. In the case of Saltwater picked up by Gatherer in a truck, the outlet
flange of Producer’s storage tank or other storage facility at or near a Well
Pad where such Saltwater is stored prior to pickup by Gatherer or such other
location from which such Saltwater is collected by Gatherer.

Required Connection CDP. As defined in Section 3.1(a).

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Saltwater. Collectively Produced Water, Flowback Water, and, to the extent that
Gatherer agrees to gather and dispose of any volumes of Excluded Water in
accordance with Section 3.1(g), such volumes of Excluded Water, in each case
together with all materials (including hydrocarbons) contained in such Produced
Water, Flowback Water and Excluded Water.

Saltwater Quality Specifications. As defined in Section 8.1.

Services. As defined in Section 3.1.

System Segment. A physically separate segment of the Gathering System that
connects one or more Wells of Producer to one or more Disposal Wells, including
all Saltwater gathering pipelines, Receipt Point facilities, Measurement
Facilities, rights of way, fee parcels, surface rights and permits, and all
appurtenant facilities.

Target Completion Date. As defined in Section 3.3(b).

Taxes. All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of Saltwater, or upon the Services, including
gathering, transportation, handling, transmission and disposal of Saltwater,
including gross receipts taxes, and including all of the foregoing now existing
or in the future imposed or promulgated.

Third Party Saltwater. Saltwater produced by Persons other than Producer and not
considered Dedicated Saltwater hereunder.

Transfer. Any sale, assignment, conveyance or other transfer, including pursuant
to an exchange or farmout. Transfers and Transferred have the correlative
meanings.

Transferee. Any Person to which a Transfer is made.

Well. A well for the production of hydrocarbons in which Producer owns an
interest and that is operated by Producer that produces or is intended to
produce Dedicated Saltwater or otherwise is connected or is required to be
connected to the Gathering System in accordance with this Agreement.

Well Pad. The surface installation on which one or more Wells are located.

ARTICLE 2

PRODUCER COMMITMENTS

Section 2.1    Producer’s Dedication. Subject to Section 2.2 through
Section 2.4, Producer exclusively dedicates the Dedicated Properties to Gatherer
for the performance of the Services under this Agreement and commits to deliver
to Gatherer, as and when produced, all Dedicated Saltwater into the Disposal
System for the performance of the Services under this Agreement. The Parties
agree and acknowledge that the Saltwater produced from the Excluded Wells is not
subject to the dedication and commitment made by Producer under this Agreement.

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Section 2.2    Conflicting Dedications. Producer shall have the right to comply
with each of the Conflicting Dedications entered into by a non-Affiliated
predecessor-in-interest to Producer that is applicable as of the date of
acquisition thereof to any Dedicated Property acquired after the Effective Date
(but not any Conflicting Dedication entered into in connection with such
acquisition); provided, however, that Producer shall have the right to comply
with Conflicting Dedications only until the last Day of the Month in which the
termination of such Conflicting Dedication occurs and Producer shall not
affirmatively extend the term of such Conflicting Dedication beyond the minimum
term provided for in the document evidencing such Conflicting Dedication or
allow the term of such Conflicting Dedications to extend beyond its primary or
initial term pursuant to the operation of an “evergreen” or other similar
provision if Producer has the ability to terminate such Conflicting Dedication
without incurring any costs, penalties or expenses. To Producer’s knowledge, the
Dedicated Saltwater is not, as of the Effective Date, subject to any Conflicting
Dedication. If Dedicated Saltwater produced from a Well on a Well Pad is subject
to a Conflicting Dedication that Producer has the right to comply with under
this Section 2.2, Producer has the right, in complying with such Conflicting
Dedication, to deliver all Dedicated Saltwater from such Well Pad in accordance
with the Conflicting Dedication.

Section 2.3    Producer’s Reservations. Producer reserves the following rights
with respect to Dedicated Saltwater for itself and for the operator of the
relevant Dedicated Properties: (a) to operate Wells producing oil, gas and
Dedicated Saltwater as a reasonable and prudent operator in its sole discretion,
including the right, but never the obligation, to drill New Wells, to repair and
rework then-existing Wells, to renew or extend, in whole or in part, any
Interest covering any of the Dedicated Properties, and to cease production from
or abandon any Well or surrender or release any such Interest, in whole or in
part, whether or not capable of producing oil and gas and Saltwater under normal
methods of operation; (b) to deliver Dedicated Saltwater that has been
temporarily or permanently released from the dedication and commitment made by
Producer under this Agreement, including pursuant to Section 3.3(e), Section
3.4(c), Section 6.4(a), Section 6.5 or Section 8.2(d), to any Person other than
Gatherer; (c) to separate, process or otherwise remove any constituents,
contaminants or skim oil in the Dedicated Saltwater prior to delivery to
Gatherer at the Receipt Points; and (d) to acquire Wells connected to existing
gathering systems and to continue to deliver to such gathering systems Saltwater
produced from such Wells; provided that, to the extent that Saltwater from such
Wells constitutes Dedicated Saltwater and Saltwater from such Wells is not
previously dedicated to a third party, then Producer shall deliver a Connection
Notice to Gatherer with respect to any such Well not later than 30 Days after
its acquisition, and thereafter shall deliver Saltwater to such gathering system
only until Gatherer has connected such Well to the Gathering System in
accordance with Section 3.3.

Section 2.4    Covenant Running with the Land. The Parties intend that the
dedication and commitment made by Producer under this Agreement be a covenant
running with (a) the Dedicated Properties, as a burden on Producer’s title
thereto and binding on successors-in-interest in and to the Dedicated
Properties, and (b) the Disposal System, as a benefit accruing to Gatherer’s
title thereto and inuring to the benefit of successors-in-interest to the
Disposal System. Producer shall not Transfer any or all of its interest in any
Dedicated Property unless (i) Producer obtains and delivers to Gatherer a
written acknowledgment by the Transferee in favor of Gatherer acknowledging that
the Transferred Dedicated Property shall remain subject to this

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Agreement in all respects and (ii) each instrument of conveyance expressly so
states. Notwithstanding the foregoing, Producer shall be permitted to Transfer
any Dedicated Property free of the dedication and commitment made by Producer
under this Agreement and without complying with the requirements of this
Section 2.4 in a Transfer in which a number of net acres of Dedicated Properties
that, when added to the total of net acres of Dedicated Properties theretofore
and, where applicable, simultaneously Transferred free and clear of the
dedication and commitment made by Producer under this Agreement, does not exceed
the aggregate number of net acres of Dedicated Properties acquired by Producer
after the Effective Date, including in a transaction in which Dedicated
Properties are exchanged for other properties located in the Dedicated Acreage
that would be subject to dedication hereunder; provided, however, that any such
release of Dedicated Properties from such dedication and commitment shall not
include any Dedicated Saltwater produced from any Well that is located on a Well
Pad if the other Wells on such Well Pad are or have been connected to the
Gathering System (whether producing, shut-in, temporarily abandoned or which has
been spud or as to which drilling, completion, reworking or other well
operations have commenced) or that is located on a Well Pad if a Connection
Notice has previously been delivered by Producer for the CDP through which such
Well Pad is produced.

Section 2.5    Priority of Dedicated Saltwater. Dedicated Saltwater tendered at
the Receipt Points on the Gathering System on any Day shall be Firm Capacity
Saltwater. Producer’s Saltwater that is not Dedicated Saltwater that is tendered
at the Receipt Points or delivered by Producer to the Disposal Wells pursuant to
Section 3.1(i) on any Day shall be Interruptible Saltwater unless otherwise
agreed to by Gatherer.

ARTICLE 3

SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1    Gatherer Service Commitment. Subject to and in accordance with
the terms and conditions of this Agreement, Gatherer commits to providing the
following services (collectively, the “Services”) to Producer:

(a)    construct and expand the Gathering System to connect the Gathering System
to each CDP that is located within [***] miles of the Gathering System as it
exists on the date of Producer’s delivery of the Connection Notice with respect
to such CDP and that aggregates any Well or Wells that is or are producing or
will produce Dedicated Saltwater and with respect to which Producer has
delivered a Connection Notice in accordance with Section 3.3(b) (each such CDP,
and each such other CDP that becomes a Required Connection CDP in accordance
with Section 3.3, a “Required Connection CDP”);

(b)    provide, maintain and operate Measurement Facilities at or downstream of
the separator and production treater or atmospheric tankage at each CDP;

(c)    receive, or cause to be received, into the Gathering System, from
Producer, at each Receipt Point, all Saltwater tendered by or on behalf of
Producer up to the Maximum DSU Volume per Day at the Receipt Points on each DSU;

(d)    to the extent required in accordance with Section 6.4, collect Dedicated
Saltwater by truck and deliver such Dedicated Saltwater to the relevant Disposal
Facility;

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

(e)    receive, or cause to be received, into the Gathering System, from
Producer, at each Receipt Point, all Interruptible Saltwater, if any, to the
extent not curtailed in accordance with Section 6.3;

(f)    provide, maintain and operate adequate pumps and equipment to create
sufficient pressure in the Disposal System to transfer all Saltwater up to the
Maximum DSU Volume per Day received into the Gathering System from Producer at
the Receipt Points and to dispose of all such Saltwater into the Disposal Wells;

(g)    dispose of all Saltwater received into the Gathering System or picked up
by truck in accordance with this Agreement into the Disposal Wells;

(h)    upon request of Producer, gather and dispose of Excluded Water, if
Gatherer agrees to do so in its sole discretion; and

(i)    upon request of Producer, receive and dispose of Saltwater into the
Disposal Wells produced from the Excluded Wells or other Interruptible
Saltwater, in each case delivered by Producer via trucks to such Disposal Wells.

Gatherer shall act as a Reasonable and Prudent Operator in performing the
Services and any of its other obligations under this Agreement.

Section 3.2    Exchange and Review of Information.

(a)    The Parties recognize that all information provided by Producer to
Gatherer regarding its intentions with respect to the development of the
Dedicated Properties is subject to change and revision at any time at the
discretion of Producer, and that such changes may impact the timing,
configuration and scope of the planned activities of Gatherer. The exchange of
such information and any changes thereto shall not give rise to any rights or
liabilities as among the Parties except as expressly set forth in this
Agreement, and Gatherer shall determine at its own risk the time at which it
begins to work on and incur costs in connection with particular Gathering System
expansion projects, including the acquisition of rights of way, equipment and
materials. Without limiting the generality of the foregoing, Producer has no
obligation to Gatherer under this Agreement to develop or produce any Saltwater
from the Dedicated Properties or to pursue or complete any drilling or
development on the Dedicated Properties other than the terms specifically stated
in this Agreement.

(b)    Producer agrees to provide to Gatherer, prior to October 15 of each year,
copies of a drilling plan for the following calendar year, which shall describe
the planned drilling and production activities relating to Producer’s Interests
in the Dedicated Acreage during such year, including good faith and reasonable
forecasts of the volume of Dedicated Saltwater expected to be produced through
all CDPs during such year, and including the location of all Required Connection
CDPs expected to be connected to the Gathering System during such year, and the
projected spud date, projected completion date and projected volumes for each
New Well that is expected to be completed and to produce through each CDP during
such year. Each time Producer materially updates such drilling plan, it shall
provide a copy of such updated drilling plan to Gatherer, but not less
frequently than on a calendar quarter basis.

Section 3.3    CDP Connections.

(a)    Gatherer shall design and develop the Disposal System for the purpose of
providing the Services as and when needed to support the upstream development of
the

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Dedicated Acreage, and Gatherer shall be obligated, at its sole cost and
expense, subject to the provisions of this Agreement, to procure, construct,
install, own and operate the Disposal System so as to timely connect the
Required Connection CDPs to the Gathering System, connect the Gathering System
to Disposal Wells and timely commence providing the full scope of the Services
with respect to all Dedicated Saltwater produced from all CDPs, including the
Required Connection CDPs from and after their connection to the Gathering
System, all in accordance with this Section 3.3; provided that the foregoing
shall not preclude Gatherer from also designing and developing the Gathering
System to accommodate Third Party Saltwater.

(b)    Producer shall from time to time give notice (a “Connection Notice”) to
Gatherer of each CDP that Producer intends to construct and install (or a CDP
that is subject to a Conflicting Dedication that has expired or will expire, or
that Producer has terminated or will terminate, prior to the applicable
Completion Deadline) through which Dedicated Saltwater will be produced (each, a
“Planned CDP”). Each Connection Notice shall set forth the target completion
date for drilling and completion of the initial Well to produce through such
Planned CDP (the “Target Completion Date”).

(c)    On or before the 30th Day after Producer’s delivery of a Connection
Notice for a Planned CDP, Gatherer shall, by notice to Producer, (i) (A)
acknowledge that the Planned CDP covered by such Connection Notice is a Required
Connection CDP or (B) acknowledge that such Planned CDP is not a Required
Connection CDP but nonetheless commit to connect such Planned CDP to the
Gathering System and perform the Services in respect of Dedicated Saltwater
produced from such Well(s) to be connected to the Planned CDP for the Fees, or
(ii) state that it has determined that such Planned CDP is not a Required
Connection CDP and state the fee that Gatherer would charge to Producer in lieu
of the Gathering Fee for connecting such Planned CDP to the Gathering System and
performing the Services in respect of Dedicated Saltwater produced through such
Planned CDP.

(d)    If Gatherer delivers the notice referred to in Section 3.3(c)(i)(B) with
respect to a Connection Notice for a Planned CDP, such Planned CDP shall
thereafter be a Required Connection CDP. If Gatherer delivers the notice
referred to in Section 3.3(c)(ii) with respect to a Connection Notice for a
Planned CDP, Producer may, by notice to Gatherer, accept Gatherer’s proposed
fee, in which case such Planned CDP shall be deemed a Required Connection CDP
from and after the date of Producer’s notice, and the fee proposed in Gatherer’s
notice shall be charged for Dedicated Saltwater delivered to the Receipt Point
at such Planned CDP in lieu of the Gathering Fee.

(e)    If Gatherer delivers the notice referred to in Section 3.3(c)(ii) with
respect to a Connection Notice for a Planned CDP, and if Producer desires to
have such Planned CDP connected to the Gathering System but does not agree to
the proposed fee stated in such notice, the Parties shall negotiate in good
faith for a period not to exceed 30 Days from the date of such notice and use
reasonable efforts to reach agreement on a fee that would be applicable to the
Services performed in respect of Dedicated Saltwater produced through such
Planned CDP. If the Parties agree in writing on such fee, such Planned CDP shall
be deemed a Required Connection CDP from and after the date of such agreement,
and the fee agreed by the Parties shall be charged for Dedicated Saltwater
delivered to the Receipt Point at such Planned CDP in lieu of the Gathering Fee.
If the Parties do not reach agreement within such 30 Day period,

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Producer may, at its option by notice to Gatherer, (i) withdraw the Connection
Notice with respect to such Planned CDP, in which case, at Producer’s option the
entire DSU or any portion thereof associated with the Wells connected to such
CDP shall be permanently released from the dedication and commitment made by
Producer under this Agreement, and may be connected to such third party
gathering system as Producer may determine, or (ii) agree to pay the incremental
costs incurred by Gatherer to connect such Planned CDP to the Gathering System
above the costs that would be incurred by Gatherer to connect such Planned CDP
if it were located at the point within [***] miles of the Gathering System, as
of the date of Producer’s delivery of the Connection Notice for such Planned
CDP, in which case such Planned CDP shall become a Required Connection CDP from
and after the date of Producer’s notice, and the Fees shall apply to the
Services performed in respect to Dedicated Saltwater produced through such
Planned CDP.

(f)    Gatherer shall cause the necessary facilities to be constructed to
connect each Required Connection CDP to the Gathering System and to commence the
Services with respect to Dedicated Saltwater produced from such Required
Connection CDP by the date that is (i) in the case of a Planned CDP that (A) is
located two miles or less from the then-existing Gathering System at the time of
such Connection Notice and (B) the Target Completion Date for which is during
the months of May through October, 90 Days after the date of Producer’s delivery
of such Connection Notice and (ii) in the case of a Planned CDP that (A) is
located greater than two miles from the then-existing Gathering System at the
time of such Connection Notice or (B) the Target Completion Date for which is
during the months of November through April, 180 Days after the date of
Producer’s delivery of such Connection Notice (such date, the “Completion
Deadline”). Gatherer shall provide Producer notice promptly upon Gatherer’s
becoming aware of any reason to believe that it may not be able to connect a
Required Connection CDP to the Gathering System by the Completion Deadline
therefor or to otherwise complete all facilities necessary to provide the full
scope of the Services with respect to all Dedicated Saltwater produced through
such Required Connection CDP by the Completion Deadline therefor. If and to the
extent Gatherer is delayed in completing and making available such facilities by
a Force Majeure event or any action of Producer that is inconsistent with the
cooperation requirements of Section 3.5, then the Completion Deadline for such
connection shall be extended for a period of time equal to that during which
Gatherer’s completion and making available of such facilities was delayed by
such events or actions. If such facilities are not completed and made available
by the Completion Deadline (as may be extended in accordance with Section
3.4(b)), as Producer’s sole and exclusive remedy for such delay, Gatherer shall
truck the Dedicated Saltwater produced through such CDP in accordance with
Section 6.4 at Gatherer’s sole cost and expense from the Completion Deadline
(but without giving any effect to any extension of the Completion Deadline as a
result of Force Majeure) until the Gathering System is connected to such CDP.

(g)    To the extent that the CDP connection is required sooner than the
Completion Deadline determined as set forth above, the Parties shall meet and
discuss the issues and potential additional costs associated with acceleration
of such connection, and shall use reasonable efforts mutually to agree upon an
accelerated connection timing. If Producer is willing to pay for the additional
costs involved with accelerating a connection, Gatherer shall use reasonable
efforts to complete the CDP connection within such accelerated timing.

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Section 3.4    Right of Way and Access.

(a)    Gatherer is responsible for the acquisition of rights of way, crossing
permits, licenses, use agreements, access agreements, leases, fee parcels and
other rights in land necessary to construct, own and operate the Gathering
System, and all such rights in land shall be solely for use by Gatherer and
shall not be shared with Producer, except as otherwise agreed by Gatherer;
provided that Producer agrees to grant, without warranty of title, either
express or implied, to the extent that it has the right to do so without the
incurrence of expense, an easement and right of way upon the lands covered by
the Dedicated Properties, for the sole purpose of installing, using,
maintaining, servicing, inspecting, repairing, operating, replacing,
disconnecting and removing all or any portion of the Gathering System, including
any pipelines, meters and other equipment necessary for the performance of this
Agreement; provided, further, that the exercise of these rights by Gatherer
shall not unreasonably interfere with Producer’s lease operations or with the
rights of owners in fee, and will be subject to Producer’s safety and other
reasonable access requirements applicable to Producer’s personnel. Producer
shall not have a duty to maintain the underlying agreements (such as leases,
easements and surface use agreements) that such grant of easement or right of
way to Gatherer is based upon, and such grants of easement or right of way will
terminate if Producer loses its rights to the property, regardless of the reason
for such loss of rights. Notwithstanding the foregoing, (i) Producer will assist
Gatherer to secure replacements for such terminated grants of easement or right
of way, in a manner consistent with the cooperation requirements of Section 3.5,
(ii) to the extent that Producer agrees that Gatherer’s Measurement Facilities
may be located on Producer’s Well Pad sites, Producer shall be responsible for
obtaining any necessary rights to locate such Measurement Facilities on such
Well Pad sites and (iii) Producer shall use reasonable efforts to involve
Gatherer in Producer’s negotiations with the owners of lands covered by the
Dedicated Properties so that Producer’s surface use agreements and Gatherer’s
rights of way with respect to such lands can be concurrently negotiated and
obtained.

(b)    If Gatherer cannot obtain the rights of way (on terms and conditions
reasonably acceptable to Gatherer after diligent pursuit thereof) necessary to
connect any Required Connection CDP within 45 Days of delivery of a Connection
Notice, then Gatherer shall so notify Producer in writing (the “Easement
Notice”) within 45 Days of delivery of the Connection Notice. Producer shall
have the right (but not the obligation) to obtain, at its sole cost and expense,
such rights of way generally in the format of Gatherer’s standard right of way
agreement within 45 Days of delivery of such Easement Notice. Gatherer’s form of
right of way agreement is attached as Exhibit C. The right of way agreement
utilized by Producer can have modifications to the Exhibit C format as long as
it does not materially change or reduce the rights or obligations under such
right of way agreement. If Producer obtains such rights of way in accordance
with the immediately preceding sentence, Producer shall assign such right of way
to Gatherer, and Gatherer’s connection obligations for the applicable CDP shall
continue in accordance with the terms of this Agreement; provided, however, that
the time required for Gatherer to connect the applicable CDP shall be extended
by a number of Days commencing on the date of delivery of the Easement Notice
and ending on the date that Gatherer receives from Producer the assignment of
all such rights of way so obtained by Producer (together with executed originals
of all such rights of way). In such event, Gatherer shall pay Producer for such
rights of way an amount per rod equal to the average price per rod paid by
Gatherer for the purchase of rights of way in the Dedicated Acreage during the
preceding 12 Month period. If

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Gatherer has not purchased right of way within the Dedicated Acreage during the
previous 12 Months, then Gatherer shall pay Producer for such rights of way an
amount per rod equal to the amount per rod paid by Gatherer under its most
recent purchase of rights of way in the Dedicated Acreage.

(c)    In the event that Producer fails to obtain such rights of way during such
45 Day period, Gatherer shall be responsible for trucking Saltwater from such
Required Connection CDP to a Disposal Well subject to and in accordance with
Section 6.4, and Producer shall have the option, upon written notice to
Gatherer, to permanently release the entire DSU or any portion thereof
associated with the Wells connected to such CDP from the dedication and
commitment made by Producer under this Agreement.

Section 3.5    Cooperation. Because of the interrelated nature of the actions of
Producer and Gatherer required to obtain the necessary Permits from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Well and construct the required extensions of the Gathering System to each
Required Connection CDP, Producer and Gatherer agree to work together in good
faith to obtain such Permits, authorizations, consents and rights of way as
expeditiously as reasonably practicable. Producer and Gatherer further agree to
cooperate with each other and to communicate regularly regarding their efforts
to obtain such Permits, authorizations, consents and rights of way.

Section 3.6    Allocation of Gatherer Obligations.

(a)    OMS and MLP shall be jointly and severally liable for obligations of
Gatherer under this Agreement; provided that (i) (A) OMS shall be severally, and
not jointly, liable for the obligations of Gatherer to expand or add additional
capacity to the Disposal System, and in the case of any such expansion or
addition, OMS’s liability shall be limited to a percentage of such liability
equal to its percentage ownership interest (but not including any of OMS’s
indirect ownership interest through MLP), at the time such liability is
incurred, in the DevCo that owns or will own such expansion or addition (which
percentage may be zero) and (B) OMS shall not have any liability for the
obligations of Gatherer that are solely related to assets owned by, or Services
performed by, a DevCo or DevCos in which OMS does not hold any ownership
interest (other than an indirect ownership interest through MLP) at the time the
applicable obligation arose and (ii) (A) MLP shall be severally, and not
jointly, liable for the obligations of Gatherer to expand or add additional
capacity to the Disposal System, and in the case of any such expansion or
addition, MLP’s liability shall be limited to a percentage of such liability
equal to its percentage ownership interest, at the time such liability is
incurred, in the DevCo that owns or will own such expansion or addition (which
percentage may be zero) and (B) MLP shall not have any liability for the
obligations of Gatherer that are solely related to assets owned by, or Services
performed by, a DevCo or DevCos in which MLP does not hold any ownership
interest at the time the applicable obligation arose.

(b)    OMS and MLP hereby agree to the provisions set forth on Exhibit H.

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

ARTICLE 4

TERM

Section 4.1    Term. This Agreement shall become effective on the Effective Date
and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until December 31, 2032 and from Contract Year to Contract
Year thereafter until such time as this Agreement is terminated, by notice from
any Party to the other Party, effective at the end of the first Contract Year
ending after the 270th Day after the delivery of such notice.

Section 4.2    Post-Termination. If Gatherer or Producer provides notice of
termination of this Agreement at any time for any reason pursuant to the terms
and conditions of this Agreement, Producer shall have the option (to be
exercised by providing written notice to Gatherer prior to the termination of
the Agreement) to continue to receive the Services or a portion of the Services
for all or any portion of its volumes of Saltwater on a year-to-year basis on
the same terms and conditions as the most favorable terms and conditions that
Gatherer continues to provide services that are the same as or similar to the
Services or any portion of the Services for volumes of Saltwater on the Disposal
System under an agreement with any third party unless and until terminated by
Producer; provided, however, that if the option to extend the term of this
Agreement on a year-to-year basis pursuant to this Section 4.2 is exercised, any
obligation of Gatherer to continue to provide the Services pursuant to such
option shall not extend beyond December 31, 2042. Gatherer shall provide copies
to Producer of any such third party agreements applicable to volumes of
Saltwater accessing the Disposal System upon any notice of termination of this
Agreement (whether such notice is delivered by Gatherer or Producer).

Section 4.3    Survival. Article 1, this Article 4, Section 9.6, Article 10,
Article 11, Article 13, Article 14, Article 15 and Article 16 shall survive
termination or expiration of this Agreement.

ARTICLE 5

FEES AND CONSIDERATION

Section 5.1    Fees. Subject to the other provisions of this Agreement, Producer
shall pay Gatherer each Month in accordance with the terms of this Agreement,
for all Services provided by Gatherer during such Month, an amount equal to the
sum of the fees (collectively, the “Fees”) set forth on Exhibit G.

ARTICLE 6

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

Section 6.1    Operational Control of Gatherer’s Facilities. Gatherer shall
design, construct, own, operate and maintain the Disposal System at its sole
cost and risk. Gatherer shall be entitled to full and complete operational
control of its facilities and shall be entitled to schedule deliveries and to
operate and reconfigure its facilities in a manner consistent with its
obligations under this Agreement.

Section 6.2    Maintenance. Gatherer shall be entitled, without liability, to
interrupt its Disposal System performance hereunder to perform necessary or
desirable inspections, pigging,

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

maintenance, testing, alterations, modifications, expansions, connections,
repairs or replacements to its facilities as Gatherer deems necessary
(“Maintenance”), with reasonable notice provided to Producer, except in cases of
emergency where such notice is impracticable or in cases where the operations of
Producer will not be affected. Gatherer shall use reasonable efforts to schedule
any Maintenance to minimize the effect on providing the Services pursuant to
this Agreement. Before the beginning of the calendar year, Gatherer shall
provide Producer in writing with a projected schedule of the Maintenance to be
performed during the year and the anticipated date of such Maintenance. Gatherer
shall truck Producer’s Dedicated Saltwater subject to and in accordance with
Section 6.4 during all times of Maintenance on the Disposal System.

Section 6.3    Capacity Allocations on the Disposal System. Subject to the
capacity allocations set forth in this Section 6.3, Gatherer has the right to
contract with other Persons for the delivery of Third Party Saltwater to the
Disposal System, including the delivery of Firm Capacity Saltwater. If the
volume of Saltwater available for delivery into any System Segment exceeds the
capacity of such System Segment at any point relevant to Gatherer’s service to
Producer hereunder, then Gatherer shall interrupt or curtail receipts of
Saltwater in accordance with the following:

(a)    First, Gatherer shall curtail all Interruptible Saltwater prior to
curtailing Firm Capacity Saltwater.

(b)    Second, if additional Disposal System curtailments are required beyond
Section 6.3(a), Gatherer shall curtail Firm Capacity Saltwater on the Disposal
System. In the event Gatherer curtails some, but not all, Firm Capacity
Saltwater on a particular Day, Gatherer shall allocate the capacity of the
applicable point on the relevant System Segment available to each Person
entitled to deliver Firm Capacity Saltwater, including Dedicated Saltwater, on a
pro rata basis based on the most recent previous Month’s Receipt Point volumes
and allowing Gatherer in its sole discretion to include estimated volumes from
New Wells that are connected to a Receipt Point that were not producing during
the previous Month;

provided that Gatherer shall truck Producer’s Dedicated Saltwater subject to and
in accordance with Section 6.4 during all times of curtailment on the Disposal
System.

Section 6.4    Trucking.

(a)    If Gatherer is not able to receive volumes of Dedicated Saltwater into
the Gathering System up to the Maximum DSU Volume at the Receipt Points on each
DSU on any Day for any reason, including (i) Force Majeure, (ii) delays in
construction of Required Connection CDPs under Section 3.3(f), (iii) inability
to obtain right of way under Section 3.4(c), (iv) Maintenance under Section 6.2,
(v) curtailment under Section 6.3, (vi) insufficient pressure at the Receipt
Points under Section 7.1 or (vii) lack of electrical facilities under
Section 7.3, then Gatherer shall truck such volumes to a Disposal Well;
provided, however, that the volumes that Gatherer must truck on any Day from any
DSU shall not exceed the Maximum DSU Volume minus actual Barrels received at the
Receipt Points on the Gathering System on such DSU on such Day. For all volumes
of Saltwater picked up by Gatherer by truck in accordance with this Section
6.4(a), Gatherer shall be entitled to receive the sum of (1) the actual third
party invoiced cost for trucking such Saltwater not to exceed the Gathering Fee
and (2) the Disposal Fee.

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Gatherer shall use reasonable efforts to minimize trucking costs by bidding out
the required trucking services on an annual basis or more frequently as
requested by Producer, but not to exceed two times per Contract Year. Gatherer
shall provide the results of each such bid process to Producer. Within 30 Days
of commencing trucking operations pursuant to this Section 6.4(a), Gatherer
shall provide Producer with a written explanation detailing the reason for its
inability to receive volumes into the Gathering System, and its commitment to
diligently pursue a plan to achieve delivery of all volumes of Saltwater
tendered by Producer up to the Maximum DSU Volume for any DSU through the
Gathering System at each affected DSU. The Parties may mutually agree to review
capacity in excess of the Maximum DSU Volume for any DSU. Notwithstanding the
foregoing, in no event shall Gatherer be required to provide trucking services
pursuant to this Section 6.4(a) for a period in excess of [***] consecutive
Months per DSU; provided that if Gatherer is not able to receive volumes up to
the Maximum DSU Volume at the Receipt Points on each DSU on any Day for any
reason other than Force Majeure and, as a result, Producer has excess volume
that is being curtailed on the Gathering System for a period in excess of [***]
Months, then Gatherer shall (at Producer’s request and option) either
(A) permanently release the entire DSU or any portion thereof associated with
the Wells connected to such CDP from the dedication and commitment made by
Producer under this Agreement or (B) continue to truck excess volumes up to the
Maximum DSU Volume beyond the aforementioned [***] Month period and receive the
Fees for such volumes.

(b)    For volumes of Saltwater that Gatherer is unable to receive into the
Gathering System for any reason that Gatherer is not obligated to pick up by
truck pursuant to Section 6.4(a), Gatherer shall, if requested by Producer,
truck such volumes and charge actual third party invoiced costs to Producer for
such trucking in lieu of the Gathering Fee (but Gatherer shall continue to
receive the applicable Disposal Fee for all such Saltwater). For the avoidance
of doubt, such actual third party invoiced costs to truck shall not be limited
to the Gathering Fee.

(c)    The Parties agree and acknowledge that for any volumes of Saltwater
delivered by Producer to the Disposal Wells pursuant to Section 3.1(i), Producer
shall pay Gatherer the Disposal Fee associated with such volumes of Saltwater,
but shall not be responsible for the Gathering Fee hereunder with respect to
such volumes of Saltwater.

Section 6.5    Temporary Releases. In addition to any other rights and remedies
available to Producer under this Agreement or at law or in equity, if Gatherer
fails or is unable or unwilling for any reason (including Force Majeure) to
accept all volumes of Dedicated Saltwater tendered by or on behalf of Producer
pursuant to this Agreement and provide the Services in accordance therewith,
including any failure or inability to truck volumes of Saltwater in accordance
with Section 6.4, then the volumes of Dedicated Saltwater in excess of what
Gatherer is willing and able to accept shall be temporarily released from the
dedication and commitment made by Producer under this Agreement. Producer may
immediately deliver such volumes to any Person other than Gatherer, and Producer
shall have the right to enter into commitments to deliver such volumes of
Dedicated Saltwater to other third party gatherers, such commitments to be for
no longer than reasonably necessary under the circumstances, as determined by
Producer in its sole discretion.

ARTICLE 7

PRESSURES; PRODUCER’S FACILITIES; ELECTRICITY

Section 7.1    Pressures at Receipt Points. Producer shall deliver or cause to
be delivered Saltwater to each Receipt Point on the Gathering System from
atmospheric tanks or from low pressure separation at sufficient pressure to
enter Gatherer’s Receipt Point pump on the Gathering System against its
operating pressure, except that Gatherer shall not be obligated to

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

gather Saltwater at pressures in excess of the maximum allowable operating
pressure of the Gathering System at such Receipt Point, as determined by
Gatherer in its sole discretion. Gatherer shall operate its measurement and
Receipt Point pump at a pressure that allows Producer to deliver Saltwater
directly from its atmospheric tanks or low pressure separation into the
Gathering System without additional pumps; provided that such atmospheric tanks
have a minimum of four feet of hydrostatic head or low pressure separation at
the low liquid level to allow Gatherer’s pumps to attain proper suction
pressure.

Section 7.2    Producer Facilities.

(a)    Producer, at its own expense, shall construct, equip, maintain and
operate all facilities necessary to deliver Dedicated Saltwater to Gatherer at
the Receipt Points. Producer shall install and maintain sufficient pressure
regulating equipment upstream of the Receipt Points on the Gathering System in
order to keep the pressure of the Saltwater delivered to Gatherer at such
Receipt Points from exceeding the maximum allowable operating pressure of the
Gathering System at the applicable Receipt Point, as determined by Gatherer in
its sole discretion. Such equipment shall include low pressure separation
facilities and atmospheric tankage upstream of the Receipt Points.

(b)    Producer shall have the right to install facilities and flow volumes
attributable to Producer’s interests in operated and non-operated wells outside,
but on DSUs that are contiguous with, the Dedicated Acreage, allowing such wells
to flow into existing CDPs or to new CDPs mutually agreed between Producer and
Gatherer where Gatherer shall provide a meter and tap at Gatherer’s sole cost
and expense. Producer shall provide a list of wells from outside, but on DSUs
that are contiguous with, the Dedicated Acreage that will be connected to
existing CDPs or to new CDPs in accordance with this Section 7.2(b).

Section 7.3    Electrical Facilities. To the extent that Producer has electrical
power available at a CDP in excess of Producer’s own uses, as Producer
determines in its reasonable discretion, Producer will supply electrical power
without cost to Gatherer at each such CDP for Gatherer’s Measurement Facilities
and pumps. If Gatherer requires additional electrical power at such site, then
Gatherer shall either install, own, operate and maintain a generator at its sole
cost and expense or shall truck such volumes from such CDP at its sole cost and
expense subject to and in accordance with Section 6.4.

ARTICLE 8

QUALITY

Section 8.1    Receipt Point Saltwater Quality Specifications. Saltwater
delivered by Producer to each Receipt Point shall meet the following
specifications (collectively, the “Saltwater Quality Specifications”):

(a)    temperature of not more than [***] degrees Fahrenheit at the Receipt
Point;

(b)    total suspended solids of not more than [***] percent; and

 

17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

(c)    free of hazardous wastes and other substances that may not be received
into or transferred through the Gathering System, transported by truck or
disposed of into the Disposal Wells in accordance with Applicable Laws and
Permits and Gatherer’s operational standards.

Section 8.2    Non-Spec Saltwater.

(a)    Gatherer shall test and monitor the Saltwater tendered by Producer at the
Receipt Points as a Reasonable and Prudent Operator to ensure that it meets the
Saltwater Quality Specifications. If Gatherer determines at any time that any
Saltwater tendered by Producer at any Receipt Point does not meet the Saltwater
Quality Specifications, then Gatherer shall have the right, at its sole option
and effective immediately upon notice to Producer, to refuse to accept such
Saltwater.

(b)    If Producer determines or otherwise becomes aware at any time prior to
delivery that any Saltwater that will be tendered by Producer at any Receipt
Point will not meet the Saltwater Quality Specifications, then Producer shall
provide written notice to Gatherer. Upon receipt of such notice, if Gatherer
nevertheless accepts such Saltwater, then Producer shall not be liable for any
claims or losses arising out of or related to delivery of such Saltwater,
including any damages or losses downstream of the applicable Receipt Point(s).

(c)    Producer shall not be liable for any claims or losses arising out of or
related to delivery of Saltwater that does not meet the Saltwater Quality
Specifications, including any damages or losses downstream of the applicable
Receipt Point(s); provided that Producer shall be liable for such claims or
losses if Producer determines or otherwise becomes aware at any time prior to
delivery that any Saltwater that will be tendered by Producer at any Receipt
Point will not meet the Saltwater Quality Specifications and Producer fails to
deliver written notice to Gatherer pursuant to Section 8.2(b).

(d)    Any Saltwater that is tendered by Producer that Gatherer refuses to
accept pursuant to this Section 8.2 shall be temporarily released from the
dedication and commitment made by Producer under this Agreement so that Producer
may dispose of any such Saltwater.

ARTICLE 9

MEASUREMENT EQUIPMENT AND PROCEDURES

Section 9.1    Measurement Facilities. Gatherer shall install, own, operate and
maintain Measurement Facilities to measure Saltwater at all the Receipt Points
located on the Gathering System. Measurement Facilities at such Receipt Points
shall meet current industry standards for custody transfer measurement. Producer
shall have the right to install check Measurement Facilities upstream of each
such Receipt Point.

Section 9.2    Notice of Measurement Facilities Inspection and Calibration. Each
of Producer and Gatherer shall give two Days’ notice to the other in order that
the other may, at its option, have representatives present to observe any
reading, inspecting, testing, calibrating or adjusting of Measurement Facilities
used in measuring or checking the measurement of receipts of Saltwater under
this Agreement. The data from such Measurement Facilities shall remain the
property of the Measurement Facilities’ owner, but copies of such records shall,
upon written request, be submitted to the requesting Party for inspection and
verification.

 

18



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Section 9.3    Measurement Accuracy Verification.

(a)    Gatherer shall calibrate meters as often as required, as determined by
Gatherer in accordance with standard industry practices to reasonably assure
accurate measurement, but at least once per year.

(b)    If, during any test of the Measuring Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter in excess of two percent of the adjusted
flow rate (whether positive or negative and using the adjusted flow rate as the
percent error equation denominator), then any previous recordings of such
equipment shall be corrected to zero error for any period during which the error
existed (and which is either known definitely or agreed to by Producer and
Gatherer) and the total flow for the period redetermined in accordance with the
provisions of Section 9.5. If the period of error condition cannot be determined
or agreed upon between Producer and Gatherer, such correction shall be made over
a period extending over the last one half of the time elapsed since the date of
the prior test revealing the two percent error.

(c)    If, during any test of any Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate which does not exceed two percent of the adjusted flow
rate, all prior recordings and data shall be considered to be accurate for
quantity determination purpose.

Section 9.4    Special Tests. If Producer or Gatherer desires a test of any
Measurement Facilities not scheduled by a Party under the provisions of
Section 9.3, two Days’ advance notice shall be given to the other and both
Producer and Gatherer shall cooperate to secure a prompt test of the accuracy of
such equipment. If the Measurement Facilities tested are found to be within the
range of accuracy set forth in Section 9.3(b), then the Party that requested the
test shall pay the costs of such test including any labor and transportation
costs pertaining thereto. If the Measurement Facilities tested are found to be
outside the range of accuracy set forth in Section 9.3(b), then the Party that
owns such Measurement Facilities shall pay such costs and perform the
corrections according to Section 9.5.

Section 9.5    Metered Flow Rates in Error. If, for any reason, any Measurement
Facilities are (i) out of adjustment, (ii) out of service or (iii) out of repair
and the total calculated flow rate through each meter is found to be in error by
an amount of the magnitude described in Section 9.3, the total quantity of
Saltwater delivered shall be determined in accordance with the first of the
following methods which is feasible:

(a)    by using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
provided for in Section 9.3);

(b)    where multiple meters exist in series, by calculation using the
registration of such meter equipment; provided that they are measuring Saltwater
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators and are accurately
registering;

 

19



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

(c)    by correcting the error by re-reading of the official meter, or by
straightforward application of a correcting factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

(d)    by estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.

Section 9.6    Record Retention. The Party owning the Measurement Facilities
shall retain and preserve all test data, meter recordings and similar records
for any calendar year for a period of at least 24 Months following the end of
such calendar year unless Applicable Law requires a longer time period or the
Party has received written notification of a dispute involving such records, in
which case records shall be retained until the related issue is resolved.

Section 9.7    Measurement of Saltwater Collected by Truck. Saltwater collected
by truck shall be measured either by the Measurement Facilities into which such
Saltwater is delivered or by gauging the water level in Producer’s tanks into
which such water is delivered or by such other method as shall be mutually
agreed to by the Parties.

Section 9.8    Summary Measurement Reports. If Gatherer develops summary
measurement reports for Producer’s Wells or the Gathering System, Gatherer shall
provide copies of such reports to Producer upon Producer’s request.

ARTICLE 10

NOTICES

Section 10.1    Notices. Unless otherwise provided herein, any notice, request,
invoice, statement or demand which any Party desires to serve upon any other
regarding this Agreement shall be made in writing and shall be considered as
delivered (a) when hand delivered, (b) when delivery is confirmed by pre-paid
delivery service (such as FedEx, UPS, DHL or a similar delivery service), (c) if
mailed by United States certified mail, postage prepaid, three Business Days
after mailing, (d) if sent by facsimile transmission, when receipt is confirmed
by the equipment of the transmitting Party or (e) when sent via email; provided
that if sent by email after normal business hours or if receipt of a facsimile
transmission is confirmed after normal business hours, receipt shall be deemed
to be the next Business Day. Notwithstanding the foregoing, if a Party desires
to serve upon another a notice of default under this Agreement, the delivery of
such notice shall be considered effective under this Section 10.1 only if
delivered by any method set forth in the foregoing clauses (a) through (b). Any
notice shall be given to the other Party or Parties at the following
address(es), or to such other address as any Party shall designate by written
notice to the others:

 

Producer:    Oasis Petroleum North America LLC       1001 Fannin, Suite 1500   
   Houston, Texas 77002       Attn: Robin Hesketh       Phone: (281) 404-9484   
   Fax: (281) 404-9501       Email: rhesketh@oasispetroleum.com   

 

20



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Gatherer:    Oasis Midstream Services LLC       1001 Fannin, Suite 1500      
Houston, Texas 77002       Attn: Jim Doss       Phone: (713) 770-6445       Fax:
(281) 404-9501       Email: jdoss@oasispetroleum.com       And       Oasis
Midstream Partners LP       1001 Fannin, Suite 1500       Houston, Texas 77002
      Attn: Richard Robuck       Phone: (281) 404-9602       Fax: (281) 404-9501
      Email: rrobuck@oasispetroleum.com   

ARTICLE 11

INVOICES AND PAYMENTS

Section 11.1    Statements and Invoices. Not later than the 20th Business Day
following the end of each Month, Gatherer shall provide Producer with a detailed
statement in the form set forth on Exhibit E setting forth the quantity of
Saltwater received by Gatherer at the Receipt Points in such Month, the
Gathering Fee and the Disposal Fee with respect to such Month, together with
measurement summaries and all relevant supporting documentation, to the extent
available on such 20th Business Day (with Gatherer being obligated to deliver
any such supporting documentation that is not available on such 20th Business
Day as soon as it becomes available). Producer shall make payment to Gatherer by
the later of: (a) the last Business Day of the Month in which such invoice is
received or (b) 30 Days after receipt of the invoice. Such payment shall be made
by wire transfer pursuant to wire transfer instructions delivered by Gatherer to
Producer in writing from time to time or other means as mutually agreeable by
the Parties. If any overcharge or undercharge in any form whatsoever shall at
any time be found and the invoice therefor has been paid, Gatherer shall refund
any amount of overcharge, and Producer shall pay any amount of undercharge,
within 30 Days after final determination thereof; provided, however, that no
retroactive adjustment will be made beyond a period of 24 Months from the date
of a statement hereunder.

Section 11.2    Right to Suspend on Failure to Pay. If any undisputed amount due
hereunder remains unpaid for 60 Days after the due date, Gatherer shall have the
right to suspend or discontinue the Services hereunder until any such past due
amount is paid.

 

21



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Section 11.3    Audit Rights. Either Producer or Gatherer, on not less than 30
Days prior written notice to the other, shall have the right, at its expense, at
reasonable times during normal business hours, but in no event more than twice
in any period of 12 consecutive Months, to audit the books and records of the
other to the extent necessary to verify the accuracy of any statement,
allocation, measurement, computation, charge, payment made under, or obligation
or right pursuant to this Agreement. The scope of any audit shall be limited to
transactions affecting Saltwater tendered by Producer hereunder or the Services
performed hereunder and shall be limited to the 24 Month period immediately
prior to the Month in which the notice requesting an audit was given. All
statements, allocations, measurements, computations, charges or payments made in
any period prior to the 24 Month period immediately prior to the Month in which
the audit is requested shall be conclusively deemed true and correct and shall
be final for all purposes.

Section 11.4    Payment Disputes. In the event of any dispute with respect to
any payment hereunder, Producer shall make timely payment of all undisputed
amounts, and Gatherer and Producer will use good faith efforts to resolve the
disputed amounts within 60 Days following the original due date. Any amounts
subsequently resolved shall be due and payable within ten Days of such
resolution.

Section 11.5    Interest on Late Payments. In the event that Producer shall fail
to make timely payment of any sums, except those contested in good faith or
those in a good faith dispute, when due under this Agreement, interest will
accrue from the date payment is due until the date payment is made at an annual
rate equal to the lesser of (a) ten percent or (b) the maximum percentage
permitted by Applicable Law.

Section 11.6    Excused Performance. Gatherer will not be required to perform or
continue to perform services hereunder, and Producer shall not be obligated to
deliver Dedicated Saltwater to the Gathering System in the event:

(a)    the other Party has voluntarily filed for bankruptcy protection under any
chapter of the United States Bankruptcy Code;

(b)    the other Party is the subject of an involuntary petition of bankruptcy
under any chapter of the United States Bankruptcy Code, and such involuntary
petition has not been settled or otherwise dismissed within 90 Days of such
filing; or

(c)    the other Party otherwise becomes insolvent, whether by an inability to
meet its debts as they come due in the ordinary course of business or because
its liabilities exceed its assets on a balance sheet test; and/or however such
insolvency may otherwise be evidenced.

ARTICLE 12

FORCE MAJEURE

Section 12.1    Suspension of Obligations. In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to make payments then or thereafter
due hereunder, and such Party promptly gives notice and reasonably full
particulars of such Force Majeure in writing to the other Parties

 

22



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

promptly after the occurrence of the cause relied on, then the obligations of
the Party giving such notice, so far as and to the extent that they are affected
by such Force Majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period, and such cause shall so far as
reasonably possible be remedied with all reasonable dispatch by the Party
claiming Force Majeure.

Section 12.2    Definition of Force Majeure. The term “Force Majeure” as used in
this Agreement shall mean any cause or causes not reasonably within the control
of the Party claiming relief and which, by the exercise of reasonable diligence,
such Party is unable to prevent or overcome, including acts of God; strikes,
lockouts or other industrial disturbances; acts of the public enemy, acts of
terror, sabotage, wars, blockades, military action, insurrections or riots;
epidemics; landslides, subsidence, lightning, earthquakes, fires, storms or
storm warnings; crevasses, floods or washouts; civil disturbances; explosions,
breakage or accident to wells, machinery, equipment or lines of pipe; the
necessity for testing or making repairs or alterations to wells, machinery,
equipment or lines of pipe; freezing of wells, equipment or lines of pipe;
inability of any Party hereto to obtain, after the exercise of reasonable
diligence, necessary materials, supplies, rights of way or Permits; or any
action or restraint by any Governmental Authority (so long as the Party claiming
relief has not applied for or assisted in the application for, and has opposed
where and to the extent reasonable, such action or restraint, and as long as
such action or restraint is not the result of a failure by the claiming Party to
comply with Applicable Law).

Section 12.3    Settlement of Strikes and Lockouts. It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party affected thereby, and that the above requirement that
any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party affected thereby.

Section 12.4    Payments for Services Performed. Notwithstanding the foregoing,
it is specifically understood and agreed by the Parties that an event of Force
Majeure will in no way affect or terminate Producer’s obligation to make payment
for the Services performed prior to such event of Force Majeure.

ARTICLE 13

INDEMNIFICATION

Section 13.1    Gatherer. Subject to the terms of this Agreement, including
Article 14 and Section 16.8, Gatherer shall release, indemnify, defend and hold
harmless Producer and its Affiliates, directors, officers, employees, agents,
consultants, representatives and invitees from and against all claims and losses
arising out of or relating to (a) the operations of Gatherer or (b) any breach
of this Agreement by Gatherer.

Section 13.2    Producer. Subject to the terms of this Agreement, including
Article 14 and Section 16.8, Producer shall release, indemnify, defend and hold
harmless Gatherer and its Affiliates, directors, officers, employees, agents,
consultants, representatives and invitees from and against all claims and losses
arising out of or relating to (a) the operations of Producer or (b) any breach
of this Agreement by Producer.

 

23



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

ARTICLE 14

CUSTODY AND TITLE

Section 14.1    Custody. As among the Parties, (a) Producer shall be in custody,
control and possession of Saltwater hereunder until such Saltwater is delivered
to the Receipt Points, and (b) Gatherer shall be in custody, control and
possession of Saltwater after it is delivered to Gatherer at the Receipt Points.
The Party having custody and control of Saltwater under the terms of this
Agreement shall be responsible for, and shall defend, indemnify, release and
hold the other Parties and their respective Affiliates, and its and their
directors, officers, employees, agents, consultants, representatives, invitees
and contractors harmless from and against, all claims and losses of whatever
kind and nature for anything that may happen or arise with respect to such
Saltwater when such Saltwater is in its custody and control, including claims
and losses resulting from any negligent acts or omissions of any indemnified
party, but excluding any claims and losses to the extent caused by or arising
out of the negligence, gross negligence or willful misconduct of the party
claiming indemnity.

Section 14.2    Producer Warranty. Producer represents and warrants that it
owns, or has the right to deliver to the Gathering System, all Saltwater
delivered under this Agreement. If the title to Saltwater delivered by Producer
hereunder is disputed or is involved in any legal action, Gatherer shall have
the right to cease receiving such Saltwater to the extent of the interest
disputed or involved in legal action, during the pendency of the action or until
title is freed from the dispute, or until Producer furnishes, or causes to be
furnished, defense and indemnification to hold Gatherer harmless from all claims
arising out of the dispute or action, with surety acceptable to Gatherer.
Producer shall release, indemnify, defend and hold Gatherer harmless from and
against all claims and losses arising out of or related to any liens,
encumbrances or adverse claims on any of Producer’s Saltwater delivered to the
Receipt Points.

Section 14.3    Title. Title to and risk of loss attributable to Saltwater
received by Gatherer under this Agreement, including all constituents,
contaminants and skim oil thereof, shall transfer from Producer to Gatherer at
each applicable Receipt Point.

ARTICLE 15

TAXES

Section 15.1    Taxes. Producer shall pay or cause to be paid and agrees to hold
Gatherer harmless as to the payment of all excise, gross production, severance,
sales, occupation and all other Taxes, charges or impositions of every kind and
character required by statute or by order of Governmental Authorities and levied
against or with respect to any Saltwater delivered by Producer under this
Agreement. Gatherer shall not become liable for such Taxes, unless designated to
remit those Taxes on behalf of Producer by any duly constituted jurisdictional
agency having authority to impose such obligations on Gatherer, in which event
the amount of such Taxes remitted on Producer’s behalf shall be (a) reimbursed
by Producer upon receipt of invoice, with corresponding documentation from
Gatherer setting forth such payments, or (b) deducted from amounts otherwise due
to Gatherer under this Agreement. Gatherer shall pay or

 

24



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

cause to be paid all Taxes, charges and assessments of every kind and character
required by statute or by order of Governmental Authorities with respect to the
Gathering System or provision of the Services. No Party shall be responsible nor
liable for any Taxes or other statutory charges levied or assessed against the
facilities of any other Party, including ad valorem tax (however assessed), used
for the purpose of carrying out the provisions of this Agreement or against the
net worth or capital stock of such Party.

ARTICLE 16

MISCELLANEOUS

Section 16.1    Rights. The failure of any Party to exercise any right granted
hereunder shall not impair nor be deemed a waiver of that Party’s privilege of
exercising that right at any subsequent time or times.

Section 16.2    Applicable Laws. This Agreement is subject to all valid present
and future laws, regulations, rules and orders of Governmental Authorities now
or hereafter having jurisdiction over the Parties, this Agreement, or the
services performed or the facilities utilized under this Agreement.

Section 16.3    Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Texas, without regard to choice of law principles
that would result in the application of the laws of a different jurisdiction.

(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in
Harris County, Texas, and each of the Parties irrevocably submits to the
jurisdiction of such courts solely in respect of any proceeding arising out of
or related to this Agreement. The Parties further agree that the Parties shall
not bring suit with respect to any disputes arising out of this Agreement or the
transactions contemplated hereby in any court or jurisdiction other than the
above specified courts.

(c)    EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

Section 16.4    Successors and Assigns.

(a)    This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns. Except
as set forth in Section 16.4(b), no Party shall have the right to assign its
respective rights and obligations in whole or in part under this Agreement
without the prior written consent of the other Parties (such consent shall not
be unreasonably withheld, conditioned or delayed) and any assignment or
attempted assignment made otherwise than in accordance with this Section 16.4
shall be null and void ab initio.

 

25



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

(b)    Notwithstanding Section 16.4(a):

(i)    Gatherer shall have the right to assign its rights under this Agreement,
in whole or in part, as applicable, without the consent of Producer, if such
assignment is made to any Person to which the Disposal System or any part
thereof has been or will be Transferred that assumes in writing all of
Gatherer’s obligations hereunder (if applicable, to the extent that part of the
Gathering System being Transferred to such Person) and is an Affiliate of
Gatherer;

(ii)    Gatherer shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of Gatherer; and

(iii)    Producer shall have the right to assign its rights under this
Agreement, in whole or in part, as applicable, without the consent of Gatherer,
to any Person to which Producer sells, assigns or otherwise Transfers all or any
portion of the Dedicated Properties and who assumes in writing all of Producer’s
obligations hereunder (if applicable, to the extent of the Dedicated Properties
being Transferred to such Person) and Producer shall be released from its
obligations under this Agreement to the extent of such assignment.

(c)    If this Agreement is assigned (in whole or in part) by Gatherer to any
Person that is not an Affiliate of OMS or MLP, or if there is a change of
Control of MLP or any DevCo such that an Affiliate of Oasis Petroleum Inc. no
longer Controls MLP or such DevCo (as applicable), then Producer can seek to
renegotiate the terms and conditions of this Agreement with Gatherer. If the
Parties are unable to agree on mutually agreeable amendments (if any) to this
Agreement, then Producer shall have the right to terminate this Agreement,
effective upon the assignment or change of Control, as applicable.

Section 16.5    Severability. If any provision of this Agreement is determined
to be void or unenforceable, in whole or in part, then (a) such provision shall
be deemed inoperative to the extent it is deemed void or unenforceable, (b) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (c) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by law; provided,
however, that in the event that a material term under this Agreement is so
modified, the Parties will, timely and in good faith, negotiate to revise and
amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by the Agreement prior to
such modification.

Section 16.6    Confidentiality.

(a)    Confidentiality. Except as otherwise provided in this Section 16.6, each
Party agrees that it shall maintain all terms and conditions of this Agreement,
and all information disclosed to it by another Party or obtained by it in the
performance of this Agreement and relating to another Party’s business
(including development plans, gathering system plans and all data relating to
the production of Producer, including well data, production volumes, volumes

 

26



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

gathered, transported and disposed) (collectively, “Confidential Information”)
in strictest confidence, and that it shall not cause or permit disclosure of
this Agreement or its existence or any provisions contained herein without the
express written consent of the disclosing Party.

(b)    Permitted Disclosures. Notwithstanding Section 16.6(a) disclosures of any
Confidential Information may be made by any Party (i) to the extent necessary
for such Party to enforce its rights hereunder against another Party; (ii) to
the extent to which a Party is required to disclose all or part of this
Agreement by a statute or by the order or rule of a Governmental Authority
exercising jurisdiction over the subject matter hereof, by order, by regulations
or by other compulsory process (including deposition, subpoena, interrogatory or
request for production of documents); (iii) to the extent required by the
applicable regulations of a securities or commodities exchange; (iv) to a third
person in connection with a proposed sale or other transfer of a Party’s
interest in this Agreement (provided such third person agrees in writing to be
bound by the terms of this Section 16.6); (v) to its own directors, officers,
employees, agents and representatives; (vi) to an Affiliate; (vii) to financial
advisors, attorneys and banks (provided such Persons are subject to a
confidentiality undertaking consistent with this Section 16.6(b)) or
(viii) except for information disclosed pursuant to Article 3, to a royalty,
overriding royalty, net profits or similar owner burdening Dedicated Saltwater
(provided such royalty, overriding royalty, net profits or similar owner agrees
in writing to be bound by the terms of this Section 16.6).

(c)    Notification. If a Party is or becomes aware of a fact, obligation or
circumstance that has resulted or may result in a disclosure of any of the terms
and conditions of this Agreement authorized by Section 16.6(b)(ii) or (iii), it
shall so notify in writing the disclosing Party promptly and shall provide
documentation or an explanation of such disclosure as soon as it is available.

(d)    Party Responsibility. Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 16.6.

(e)    Public Announcements. The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 16.6, the Party desiring to make
such public announcement or statement shall provide the other Parties with a
copy of the proposed announcement or statement prior to the intended release
date of such announcement. The other Parties shall thereafter consult with the
Party desiring to make the release, and the Parties shall exercise their
reasonable efforts to (i) agree upon the text of a joint public announcement or
statement to be made by all Parties or (ii) in the case of a statement to be
made solely by one Party, obtain approval of the other Parties to the text of a
public announcement or statement. Nothing contained in this Section 16.6 shall
be construed to require any Party to obtain approval of any other Party to
disclose information with respect to this Agreement or the transaction
represented herein to any Governmental Authority to the extent required by
Applicable Law or necessary to comply with disclosure requirements of the
Securities and Exchange Commission, the New York Stock Exchange or any other
regulated stock exchange.

 

27



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

(f)    Survival. The provisions of this Section 16.6 shall survive any
expiration or termination of this Agreement for a period of one year.

Section 16.7    Entire Agreement, Amendments and Waiver. The exhibits to this
Agreement are hereby incorporated by reference into this Agreement. This
Agreement, including all exhibits hereto, integrates the entire understanding
among the Parties with respect to the subject matter covered and supersedes all
prior understandings, drafts, discussions or statements, whether oral or in
writing, expressed or implied, dealing with the same subject matter. This
Agreement may not be amended or modified in any manner except by a written
document signed by the Parties that expressly amends this Agreement. No waiver
by a Party of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless expressly provided. No
waiver shall be effective unless made in writing and signed by the Party to be
charged with such waiver.

Section 16.8    Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR
UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY
TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD PARTY FOR WHICH A PARTY
WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET FORTH HEREIN.

Section 16.9    Headings. The headings and captions in this Agreement have been
inserted for convenience of reference only and shall not define or limit any of
the terms and provisions hereof.

Section 16.10    Rights and Remedies. Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by law.

Section 16.11    No Partnership. Nothing contained in this Agreement shall be
construed to create an association, trust, partnership or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to any Party.

Section 16.12    Rules of Construction. In construing this Agreement, the
following principles shall be followed:

(a)    no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;

 

28



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

(b)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;

(c)    the word “includes” and its syntactical variants mean “includes, but is
not limited to,” “includes without limitation” and corresponding syntactical
variant expressions;

(d)    the plural shall be deemed to include the singular and vice versa, as
applicable;

(e)    references to any Person (including any Governmental Authority) shall
include such Person’s permitted successors and assigns;

(f)    reference to any agreement, document or instrument shall mean such
agreement, document or instrument as amended, replaced, restated or modified and
in effect from time to time in accordance with the terms thereof;

(g)    references to any Applicable Law (including any statute referenced in
this Agreement) means such Applicable Law as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and references to any
section or other provision of any Applicable Law means that provision of such
Applicable Law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or re-enactment of such
section or other provision;

(h)    references to any Exhibit, Article, Section or other sub-section shall be
references to an Exhibit, Article, Section or other sub-section of this
Agreement; and

(i)    references to currency shall be references to the lawful money of the
United States, unless otherwise indicated, and any payments and transfers of
funds shall be made in immediately available funds.

Section 16.13    No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and shall not inure to the benefit of any other Person whomsoever or whatsoever,
it being the intention of the Parties that no third Person shall be deemed a
third party beneficiary of this Agreement.

Section 16.14    Further Assurances. Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.

Section 16.15    Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

Section 16.16    Memorandum of Agreement. Contemporaneously with the execution
of this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form”

 

29



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

memorandum of this Agreement in the form of Exhibit D attached hereto (as
modified, including by the addition of any required property descriptions,
required by local law and practice to put such memorandum of record and put
third parties on notice of this Agreement), which shall be placed of record in
each state and county in which the currently-existing Dedicated Properties are
located. The Parties further agree that such memoranda shall be executed and
delivered by the Parties from time to time at either Producer’s or Gatherer’s
reasonable request to evidence any additions or additional areas or Interests
to, or permanent releases from, the dedication and commitment made by Producer
under this Agreement.

[Signature Page(s) Follows]

 

30



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement to be
effective for all purposes on the Effective Date.

 

OASIS PETROLEUM NORTH AMERICA LLC By:  

/s /Taylor L. Reid

Name:  

Taylor L. Reid

Title:  

President and Chief Operating Officer

OASIS MIDSTREAM SERVICES LLC By:  

/s/ Greg Hills

Name:  

Greg Hills

Title:  

Senior Vice President Marketing and Midstream

OASIS MIDSTREAM PARTNERS LP By:  

/s/ Richard Robuck

Name:  

Richard Robuck

Title:  

Senior Vice President and Chief Financial Officer

PRODUCED AND FLOWBACK WATER GATHERING AND DISPOSAL AGREEMENT – BEARTOOTH AREA

SIGNATURE PAGE

 

31



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT A

DEDICATED ACREAGE

The outlined area noted in black below shall be the Dedicated Acreage.

 

LOGO [g451626g38a83.jpg]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

LOGO [g451626g88p51.jpg]

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT B

GATHERING SYSTEM

 

LOGO [g451626g02h09.jpg]

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

LOGO [g451626g72p48.jpg]

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT C

FORM OF RIGHT OF WAY AGREEMENT

RIGHT OF WAY AND EASEMENT AGREEMENT

KNOW ALL PERSONS BY THESE PRESENTS,                     , whose address is
                     (“Owner”, whether one or more), for and in consideration of
Twenty-Five Dollars ($25.00) and other good and valuable consideration in hand
paid, the receipt and sufficiency of which are hereby acknowledged, does hereby
GRANT, BARGAIN, SELL, CONVEY and WARRANT unto Oasis Midstream Services LLC,
whose address is 1001 Fannin Street, Suite 1500, Houston, Texas 77002, its
successors and assigns (“OMS”), and Oasis Midstream Partners LP, whose address
is 1001 Fannin Street, Suite 1500, Houston, Texas 77002, its successors and
assigns (“MLP”, and collectively with OMS, “Grantee”) a perpetual and permanent
right-of-way and easement (the “ROW”) of Fifty feet (50’) in width for the
placement of up to four (4) Pipelines (as defined herein). The ROW is granted
for the purpose of laying, constructing, maintaining, operating, inspecting,
repairing, replacing, protecting, changing the size of and removing pipelines
and appurtenances thereto for the transportation of oil, gas, fresh water,
production water, kindred substances and vapors or the products thereof (the
“Pipelines”) upon and along a route to be selected by Grantee in consultation
with Owner on, under and across lands of Owner, situated in the County of
                    , State of                     , described as follows:

Township                  , Range                  

Section     :                 

More particularly shown on Plat marked Exhibit “A”, and by this reference made a
part hereof.

In addition to the ROW described above, during any period of time that Grantee
is installing or maintaining the Pipelines, Owner does HEREBY GRANT, BARGAIN,
SELL, CONVEY AND WARRANT unto Grantee a temporary easement of Seventy-Five feet
(75’) in width, except that such easement shall be to a width of One Hundred
feet (100’) at all road, ditch, and waterway crossings and any areas of severely
uneven ground.

The aforesaid rights and the ROW are granted as and from the date hereof, and
shall be perpetual, on the following terms and conditions, which are hereby
mutually agreed to by and between Owner and Grantee.

1.    Together with an easement for restricted rights of ingress and egress to,
from and along said pipeline(s) and facilities of Grantee on, over and across
said lands and adjacent lands of Owner, and Grantee shall have all privileges
necessary or convenient for the full use and enjoyment of the rights herein
granted.

2.    Grantee may record this Right of Way Agreement attaching a plat as Exhibit
“A” (incorporated herein by reference) of the actual route of the facilities
constructed hereunder and/or of the ingress/egress easement to further identify
the locations thereof.

3.    Grantee shall bury the top of its pipelines at or below Four feet (4’) in
depth. Grantee shall restore the land as soon as practicable after the pipelines
are completed. Restoration shall be made as near as practicable to the condition
when Grantee first entered onto the land. Grantee’s agreement to bury all
pipelines shall in no way restrict Grantee from installing above ground
appurtenant facilities (markers, risers, headers, block valves, monitors,
cathodic protection equipment, electrical power lines, etc.) necessary for the
operations of said pipelines; however Grantee agrees to reasonably attempt to
locate said appurtenant facilities so as to minimize the impact of same to
Owner’s use of the land covered herein.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

4.    Owner and its successors and assigns reserves all oil, gas and minerals,
if owned, on and under said lands and the right to farm, graze and otherwise
fully use and enjoy said lands; provided that Owner agrees not to construct or
create any obstruction, structure, or engineering work on the herein granted
right of way that will interfere with rights and interests of Grantee herein
granted, and provided further that Grantee shall have the right hereafter to
keep clear obstructions from the herein granted right of way and ingress/egress
easement. Grantee agrees to pay Owner or any tenant, as their interest may
appear, for actual damages to crops, pasture, timber, livestock, fences and
other improvements on said premises which may arise from exercise of the rights
herein granted, provided Grantee shall not be liable for damages for future
clearing of the right of way and ingress/egress easement in exercise of the
rights herein granted.

5.    Grantee shall be liable for reclamation and damages resulting from a
breach or spill.

6.    Grantee agrees to comply with all applicable state and local regulations.

7.    This Agreement may be executed in several counterparts, each of which
shall be an original of this Agreement but all of which, taken together, shall
constitute one and the same Agreement and be binding upon the parties who
executed any counterpart, regardless of whether it is executed by all parties
named herein.

8.    Owner agrees to grant additional lateral right of ways and perpetual
easements that Grantee may need to connect to any well or wells, production
facilities and/or compressor stations. This additional grant includes the
pipelines needed to transport oil, gas, fresh water, production water, kindred
substances and vapors. Owner will be paid for the additional lateral right of
ways and perpetual easements based on the same terms agreed upon in the Payment
Agreement of even date herewith. Grantee will have the right to amend this Right
of Way and Easement Agreement by filing an amendment, executed solely by
Grantee, with new plats showing the location of the additional lateral right of
ways and perpetual easements.

9.    This instrument together with the Payment Agreement for Right of Way and
Easement dated                  constitutes the entire agreement and
understanding of the parties and supersedes all prior understandings,
negotiations and agreements of the parties related to the subject matter hereof.
Each party agrees to give the other a 30 day right to cure after notice of any
default before seeking termination or exercising any other remedy.

TO HAVE AND TO HOLD said right of way and easement unto said Grantee, its
successors and assigns for so long as same are used for the purposes herein
granted. All provisions hereof are appurtenant to, run with and burden the above
described land, and are binding upon and inure to the benefit of the successors,
assigns, heirs, executors, administrators and other legal representatives of
each of the parties.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Executed this          day of             , 20    .

 

Owner:       Grantee:       Oasis Midstream Services LLC

 

     

 

      Name:       Title:       Oasis Midstream Partners LP      

 

      Name:       Title:

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

ACKNOWLEDGEMENTS

STATE OF                             

COUNTY OF                         

On this              day of                             , in the year
                    , before me personally appeared
                                                         , known to me (or
proved to me on the oath of                         ) to be the person who is
described in and who executed the within and foregoing instrument, and
acknowledged to me that (he/she/they) executed the same.

 

(Seal)                                        
                                                 Notary Public in and for the
State of                            Printed
Name:                                                                Commission
Expires:                                                 

STATE OF                             

COUNTY OF                         

On this              day of                         , in the year
                    , before me personally appeared
                                                         , known to me (or
proved to me on the oath of                         ) to be the attorney-in-fact
of the limited liability company described in and that executed the within
instrument, and acknowledged to me that such corporation executed the same.

 

(Seal)                                        
                                                 Notary Public in and for the
State of                            Printed
Name:                                                                Commission
Expires:                                                 

STATE OF                             

COUNTY OF                         

On this              day of                             , in the year
                    , before me personally appeared
                                                         , known to me (or
proved to me on the oath of                             ) to be the
                             of the limited partnership described in and that
executed the within instrument, and acknowledged to me that such corporation
executed the same.

 

(Seal)                                        
                                                 Notary Public in and for the
State of                            Printed
Name:                                                                Commission
Expires:                                                 

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

PAYMENT AGREEMENT FOR RIGHT OF WAY AND EASEMENT AGREEMENT

This agreement entered into this                  day of
                            , 2017 between                                     ,
husband and wife whose address is                                          
                    (“Owner”), Oasis Midstream Services LLC, whose address is
1001 Fannin, Suite 1500, Houston, Texas 77002, its successors or assigns
(“OMS”), and Oasis Midstream Partners LP, whose address is 1001 Fannin, Suite
1500, Houston, Texas 77002, its successors or assigns (“MLP”, and collectively
with OMS, “Grantee”). In consideration of Twenty Five Dollars ($25.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Owner hereby consents and agrees to the payment arrangement set
out below regarding that certain Right of Way and Easement Agreement from Owner
to Grantee (“ROW Agreement”) covering the following described lands located in
                             County, North Dakota:

Township              North, Range              West, 5th P.M.

Section     :                                          
                         

Grantor acknowledges receipt of $500.00 as a down payment. The pipeline payment
of $             per rod is to be paid per pipeline for up to four
(4) pipelines. The down payment will be deducted from the calculation of the
total payment. The balance of the consideration due, if any, will be paid within
thirty (30) days of the completion of a final survey of the pipelines as
installed. In the event it is necessary to place an additional line or lines,
not to exceed four (4) lines, in a new lateral Right of Way, then Grantee agrees
to pay Owner $             per rod for the placement of each additional pipeline
that is placed in the lateral Right of Way.

Grantee agrees to pay, in addition to the aforementioned payment, either (i) One
Thousand Dollars and no/100 ($1,000.00) per mile, or (ii) the established yield
as determined by the Farm Service Agency office per mile of growing or planted
crops, or hay land, where applicable, within the right of way under the ROW
Agreement which were destroyed as a direct result of the initial construction
and installation of the Facilities.

If said Grantor owns less interest in the above described land than the entire
and undivided fee simple estate therein, then the payments herein provided for
shall be paid the said Grantor only in the proportion which Grantor’s interest
bears to the whole and undivided fee.

It is expressly understood and agreed that the above specified payment for the
ROW Agreement is contingent upon construction.

 

Exhibit C – Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

 

Owner:       Grantee:       Oasis Midstream Services LLC
                                                                   

 

      Name:       Title:       Oasis Midstream Partners LP      

 

      Name:       Title:

 

Exhibit C – Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT D

FORM OF MEMORANDUM OF AGREEMENT

MEMORANDUM OF AGREEMENT

This MEMORANDUM OF PRODUCED AND FLOWBACK WATER GATHERING AND DISPOSAL AGREEMENT
(this “Memorandum”) is entered into effective [                ], 2017 (the
“Effective Date”), by and among OASIS PETROLEUM NORTH AMERICA LLC (“Producer”),
with an address of 1001 Fannin, Suite 1500 Houston TX 77002, OASIS MIDSTREAM
SERVICES LLC (“OMS”), with an address of 1001 Fannin, Suite 1500 Houston TX
77002, and OASIS MIDSTREAM PARTNERS LP (“MLP”, and collectively with OMS,
“Gatherer”), with an address of 1001 Fannin, Suite 1500 Houston TX 77002.

WHEREAS, Producer and Gatherer entered into that certain Produced and Flowback
Water Gathering and Disposal Agreement effective September 25, 2017 (the
“Agreement”), pursuant to which Gatherer will provide certain gathering,
disposal and other services as therein set forth;

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of McKenzie County, North Dakota, Williams County, North
Dakota, Burke County, North Dakota, Mountrail County, North Dakota and Roosevelt
County, Montana described on Attachment 1 hereto (the “Dedicated Acreage”), to
give notice of the existence of the Agreement and certain provisions contained
therein;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.    Notice. Notice is hereby given of the existence of the Agreement and all
of its terms, covenants and conditions to the same extent as if the Agreement
was fully set forth herein. Certain provisions of the Agreement are summarized
in Sections 2 through 3 below.

2.    Dedication. Subject to the exceptions, exclusions and reservations set
forth in the Agreement and the other terms and conditions of the Agreement,
Producer has exclusively dedicated the Dedicated Properties to Gatherer for the
performance of the Services under the Agreement and commits to deliver to
Gatherer, as and when produced, all Dedicated Saltwater into the Disposal System
for the performance of the Services under the Agreement.

3.    Covenant Running with the Land. Subject to the exceptions, exclusions and
reservations set forth in the Agreement and the other terms and conditions of
the Agreement, the Parties intend that the dedication and commitment made by
Producer under the Agreement be a covenant running with (a) the Dedicated
Properties, as a burden on Producer’s title thereto and binding on
successors-in-interest in and to the Dedicated Properties, and (b) the Disposal
System, as a benefit accruing to Gatherer’s title thereto and inuring to the
benefit of successors-in-interest to the Disposal System. Producer shall not
Transfer any or all of its interest in any

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Dedicated Property unless (i) Producer obtains and delivers to Gatherer a
written acknowledgment by the Transferee in favor of Gatherer acknowledging that
the Transferred Dedicated Property shall remain subject to the Agreement in all
respects and (ii) each instrument of conveyance expressly so states.

4.    No Amendment to Agreement. This Memorandum is executed and recorded solely
for the purpose of giving notice and shall not amend or modify the Agreement in
any way.

[Signature Page(s) Follows]

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Effective Date.

 

OASIS PETROLEUM NORTH AMERICA LLC

By:  

 

Name:  

 

Title:  

 

OASIS MIDSTREAM SERVICES LLC

By:  

 

Name:  

 

Title:  

 

OASIS MIDSTREAM PARTNERS LP

By:  

 

Name:  

 

Title:  

 

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

ACKNOWLEDGEMENTS

 

STATE OF [                    ]    §       §    COUNTY OF [                    ]
   §       §   

The foregoing instrument was acknowledged before me on the      day of
                , 2017, by [                ], [                ] of Oasis
Petroleum North America LLC, a Delaware limited liability company, on behalf of
said entity.

 

 

Notary Public in and for                                                

 

Printed or Typed Name of Notary

 

STATE OF [                    ]    §       §    COUNTY OF [                    ]
   §       §   

The foregoing instrument was acknowledged before me on the      day of
                , 2017, by [                ], [                ] of Oasis
Midstream Services LLC, a Delaware limited liability company, on behalf of said
entity.

 

 

Notary Public in and for                                                

 

Printed or Typed Name of Notary

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

STATE OF [                    ]   §   § COUNTY OF [                    ]   §   §

The foregoing instrument was acknowledged before me on the      day of
                , 2017, by [                                ],
[                                ] of Oasis Midstream Partners LP, a Delaware
limited partnership, on behalf of said entity.

 

 

Notary Public in and for                                                

 

Printed or Typed Name of Notary

 

Exhibit D – Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

Attachment 1

DEDICATED ACREAGE

[Description to be included.]

 

Exhibit D – Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT E

FORM OF MONTHLY STATEMENT

 

OASIS MIDSTREAM SERVICES

     Invoice Number: SW201703  

Contact: [***]

     Invoice Date: 4/19/2017  

Phone: [***]

     Service Date: 3/1/2017  

Email: [***]

  

PRODUCED AND FLOWBACK WATER INVOICE

OASIS PETROLEUM NORTH AMERICA LLC

1001 FANNIN, SUITE 1500

HOUSTON, TX 77002

 

Area            Service Date                    Description           
Volumes (BoW)              Rate                    Total          

Red Bank

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Trucking
Fee      —        [***]      —           Disposal Fee:               
    Produced Water      [***]      [***]      [***]             Flowback Water
     —        [***]      —               Excluded Water      —        [***]     
—                   

 

 

                   [***]                 

 

 

 

Indian Hills South

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Trucking
Fee       [***]      —           Disposal Fee:                    Produced Water
     [***]      [***]      [***]             Flowback Water       [***]      —  
            Excluded Water       [***]      —        3/1/2017   
Trucking Fee True
Up(1)       [***]      —                   

 

 

                   [***]                 

 

 

 

Indian Hills North

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Trucking
Fee       [***]      —           Disposal Fee:                    Produced Water
     [***]      [***]      [***]             Flowback Water       [***]      —  
            Excluded Water       [***]      —                   

 

 

                   [***]                 

 

 

 

South Cottonwood

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Trucking
Fee       [***]      —           Disposal Fee:                    Produced Water
     [***]      [***]      [***]             Flowback Water       [***]      —  
            Excluded Water       [***]      —                   

 

 

                   [***]                 

 

 

 

North Cottonwood

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Trucking
Fee       [***]      —           Disposal Fee:                    Produced Water
     [***]      [***]      [***]             Flowback Water       [***]      —  
            Excluded Water       [***]      —                   

 

 

                   [***]                 

 

 

 

Hebron

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Trucking
Fee       [***]      —           Disposal Fee:                    Produced Water
     [***]      [***]      [***]             Flowback Water       [***]      —  
            Excluded Water       [***]      —                   

 

 

                   [***]                 

 

 

 

East Alger

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Disposal
Fee:                    Produced Water       [***]      —               Flowback
Water       [***]      —               Excluded Water       [***]      —       
           

 

 

                   [***]                 

 

 

 

West Alger

   3/1/2017    Gathering Fee      [***]      [***]      [***]         Disposal
Fee:                    Produced Water      [***]      [***]      [***]        
    Flowback Water       [***]      —               Excluded Water       [***]
     —                   

 

 

                   [***]                 

 

 

              Total    $ [***]                 

 

 

 

 

(1) Third party trucking is estimated if actual costs are not yet available and
will be trued up to actual third party invoiced cost not to exceed the Gathering
Fee.

* Individual Receipt Point allocation to be provided on a Monthly basis.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT F

EXCLUDED WELLS

 

Excluded Well

 

Area

 

Excluded Well

 

Area

Clark 5602 12-13H   Red Bank   CRUSCH G 1-10-1B   Hebron Johnson 29-30H   Red
Bank   DUNN 42-4   Hebron Sam Horob 5604 43-23H   Red Bank   GRANLEY 14-10  
Hebron Stim 5504 42-2H   Red Bank   GRANLEY 4-15YH   Hebron Torgerson R&R 5604
31-27H   Red Bank   GRANLEY STATE 4-15   Hebron ANDERSON 10-32   Indian Hills
(South)   GRANLEY STATE 4-15X   Hebron BEHAN 2-29H   Indian Hills (South)  
GRANLEY UNIT 1-15   Hebron DAHL 15-11H   Indian Hills (South)   GRINDLAND 16-34
  Hebron DAHL FEDERAL 2-15H   Indian Hills (South)   LANDER 1-3 MC   Hebron
ECKERT 2-5HR   Indian Hills (South)   LARSEN FARMS 1-1   Hebron ECKERT 2-6  
Indian Hills (South)   LARSEN FARMS 1-2   Hebron ECKERT 4-5   Indian Hills
(South)   NELSON RANCH 1-6HR   Hebron ECKERT 5-12BHR   Indian Hills (South)  
SIMARD 13-26   Hebron ECKERT 5-5   Indian Hills (South)   SIMARD 13-26XH  
Hebron FOSSUM 15-35H   Indian Hills (South)   SIMARD 4-36H   Hebron FOSSUM
15-35HR   Indian Hills (South)   SULLIVAN 1-11   Hebron FREDRICKSON 33-33 1  
Indian Hills (South)   WIX 5-2   Hebron GREEN B A 1-5   Indian Hills (South)  
Amazing Grace Federal 11-2H   Hebron LEE 13-8H   Indian Hills (South)   Beulah
Irene Federal 19-18H   Hebron LINDVIG 10-1   Indian Hills (South)   Brewer 2759
13-15H   Hebron LINDVIG 1-11 HR   Indian Hills (South)   Jimbo Federal 2759
12-14B   Hebron POWERS 1   Indian Hills (South)   Justice Federal 2759 44-11T  
Hebron REHAB 4-33   Indian Hills (South)   Mary Wilson 10-3H   Hebron STATE OF
ND F-1   Indian Hills (South)   Mercy Federal 2759 44-11B   Hebron STEPANEK
1-18H   Indian Hills (South)   Reveille Federal 2759 14-26H   Hebron SYVERSON
16-34H   Indian Hills (South)   Ring Federal 2858 44-34H   Hebron WILLOW 1-4  
Indian Hills (South)   Sam 2858 12-17H   Hebron Slagle 12-1HST   Indian Hills
(South)   Wilson 4-15H   Hebron BAINVILLE STATE 36-1HR   Hebron   Wilson Federal
14-23H   Hebron BAKER 1-9   Hebron   Jimbo Federal 2759 44-11 5B   Hebron BAKER
9-9   Hebron   Jimbo Federal 2759 44-11 6T   Hebron BERWICK 4-2HE   Hebron  
Olson 11-20H   Cottonwood BERWICK 4-2HN   Hebron   Berry 5493 11-6H  
Alger (West) CRUSCH 1-10   Hebron   Crawford 5493 44-7T   Alger (West) CRUSCH
2-3   Hebron   Dawson 5494 13-1H   Alger (West) CRUSCH 3-3   Hebron   Mangum
5493 44-7 T3   Alger (West) CRUSCH B 1-10   Hebron   Spratley 5494 34-13H  
Alger (West) CRUSCH BOB 2-10   Hebron   Lite 5393 11-11B   Alger (East) CRUSCH
BOB 2-10X   Hebron   Travel 5393 14-12T   Alger (East)

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT G

FEES

(a)    Producer shall pay Gatherer each Month the following Fees for the volumes
of Saltwater received by Gatherer at the Receipt Points:

(i)    a gathering fee of $[***] per Barrel (as such fee may be increased in
accordance with clause (b) of this Exhibit G, the “Gathering Fee”); and

(ii)    a disposal fee (as such fee may be increased in accordance with clause
(b) of this Exhibit G, the “Disposal Fee”) of:

(A)    $[***] per Barrel for Produced Water;

(B)    $[***] per Barrel for Flowback Water; and

(C)    $[***] per Barrel for Excluded Water.

(b)    The Fees shall escalate at a fixed annual percentage of [***]% beginning
January 1st, [***]. Such adjustment shall be made effective upon the first Day
of each Contract Year commencing in the Contract Year beginning in [***].

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN

GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION,

AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH BRACKETS AND THREE
ASTERISKS [***]

 

EXHIBIT H

GATHERER PROVISIONS

OMS and MLP hereby agree that the Fees received pursuant to the Agreement shall
be allocated on a quarterly basis to the applicable DevCo or DevCos whose assets
were utilized in the performance of the Services. OMS and MLP hereby further
agree that each DevCo whose assets were utilized in the performance of the
Services shall be allocated on a quarterly basis the actual costs incurred to
operate and maintain, or reasonably allocable to the operation and maintenance
of, (in each case, including capital maintenance expenses) the assets owned by
such DevCo.

 

Exhibit H – Page 1